Citation Nr: 0639530	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than January 7, 
2003, for the award of a 10 percent disability evaluation for 
Hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This claim is on appeal from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In September 2002, the RO granted entitlement to service 
connection for Hepatitis C and assigned a noncompensable 
evaluation effective to September 17, 2001, the date of the 
veteran's claim.

2.  The veteran was notified of the award of benefits on 
September 23, 2002.

3.  He did not appeal, and that decision became final.

4.  October 16, 2003, correspondence from the veteran was 
considered to be a new claim for an increased rating for 
Hepatitis C.

5.  The RO ultimately granted an effective date of January 7, 
2003, for a 10 percent disabling evaluation, the day of VA 
treatment.

6.  The evidence does not show an increase in the veteran's 
Hepatitis C in the period one year prior to date of claim.


CONCLUSION OF LAW

The criteria for the award of an effective date earlier than 
January 7, 2003, for the assignment of a 10 percent 
disability rating for Hepatitis C are not met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A , 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400, 4.114, Diagnostic Code (DC) 7354 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran filed an initial claim for 
entitlement to service connection for Hepatitis C on 
September 17, 2001.  The RO granted the claim in September 
2002 and assigned a noncompensable rating effective to 
September 17, 2001, the date of the claim.  He was notified 
of the decision on September 23, 2002, and had one year to 
appeal (to September 23, 2003).  The evidence shows that VA 
did not receive an additional correspondence from the veteran 
until October 16, 2003, well past the one-year deadline.  

The RO considered the veteran's October 2003 correspondence 
as a claim for an increased rating.  He reported for a VA 
examination in January 2004, and the RO increased his 
disability rating to 10 percent effective October 16, 2003, 
the date of the claim for an increase.  He timely challenged 
the effective date of the 10 percent rating, arguing that it 
should be assigned back to September 17, 2001, the date of 
the original claim.  Ultimately, the RO assigned an effective 
date of January 7, 2003, based on a VA treatment record.

The Board notes that the veteran's assertion that he is 
entitled to an earlier effective date because he filed a 
timely notice of disagreement is not supported by the record.  
There is no question that he was provided notice of the grant 
of benefits for Hepatitis C by letter dated September 23, 
2002.  It is not shown, and he has not argued, that the 
letter was undelivered.  Further, there is no question that 
the next correspondence from the veteran was not received by 
VA until October 16, 2003.  

The veteran contends that he thought submitting the statement 
with the service representative was sufficient to render his 
statement timely.  The service representative has 
acknowledged that the correspondence was not forwarded to VA 
due to a lapse in effective representation as a result of 
personnel issues within the organization.  However, neither 
of these reasons is sufficient to toll the requirement of 
timely filing.  Therefore, the correspondence submitted by 
the veteran in October 2003 is reasonably construed as a 
request for an increased rating for his service-connected 
Hepatitis C.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
§ 5110(b)(2) which provides that the effective date of an 
award of increased compensation shall be the earliest date of 
which it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose 
is one to the next disability level" provided by law for the 
particular disability).  The Court, in Hazan, noted that 
38 U.S.C.A. § 5110(b)(2) requires a review of all the 
evidence of record (not just evidence not previously 
considered) as to the disability in order to ascertain the 
earliest possible effective date.  

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

The provisions of 38 C.F.R. § 3.155(c) provide that when a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The 
provisions of 38 C.F.R. § 3.157 provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.

The Board has determined that the veteran had a claim in 
January 2003.  38 C.F.R. § 3.157.  As described in the 
regulation, the RO initially established a 10 percent rating 
as of this October 2003.  Upon further review, however, the 
RO reviewed the evidence determined that the date of 
treatment, January 7, 2003, was a date of claim.

The Board has reviewed the record and has determined that 
prior to January 7, 2003 there had been no claims, informal 
claims or an intent to file a claim.  The question now before 
the Board is whether it was factually ascertainable that the 
veteran's disability increased prior to January 7, 2003.  
After a review of all the evidence, the Board finds that the 
claim for an earlier effective date must be denied.  See 
Hazan.

In late October 2002, the veteran was seen in the medical 
clinic.  He was referred to the liver clinic.  Approximately 
one week later, he underwent a liver biopsy.  Approximately 
three weeks later, he met with the physician to discuss the 
results of his liver biopsy and treatment plan.  On no 
occasion through October or November 2002 did the veteran 
describe any symptoms associated with Hepatitis C, and no 
assessment made of his disability.  No other records or 
correspondence are of record until the January 2003 treatment 
record which forms the basis of the current effective date.

In order to receive a 10 percent evaluation, the evidence 
must show intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  Nonsymptomatic Hepatitis C would be assigned a 
noncompensable rating.  38 C.F.R. § 4.114, DC 7354.

In this regard, the veteran has not demonstrated that there 
is any authority allowing a claim for an earlier effective 
date.  Specifically, without information assessing the 
veteran's condition at a level of a compensable degree for 
the period one year prior to January 2003, the Board cannot 
say that a 10 percent rating was warranted during that time.  
In reaching this determination, the Board has specifically 
considered the guidance established in Hazan v. Gober, 10 
Vet. App. 511 (1997).  

To the extent that § 5110(b) provides that an increased 
compensation may be granted at the earliest date of which it 
is ascertainable that an increase in disability occurred, if 
application is received within one year from such date, there 
is nothing in the record that establishes an increase in 
disability prior to January 7, 2003.  For those reasons, the 
preponderance of evidence is against the claim and it is 
denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in June 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in June 2005.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.  
Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  

In this case, resolution depends primarily on whether the 
veteran indicated an intent to file a claim.  He has produced 
no evidence and none is contained in the claims file 
reflecting an intent to file a claim until October 2003.  
Even considering the standard of "factually ascertainable" 
within one year, there is no evidence to support an effective 
date prior to January 7, 2003.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  As 
this is an appeal of the date of entitlement to benefits, a 
medical opinion or the findings of a medical examination are 
not germane to the issue.  The available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

Entitlement to an effective date earlier than January 7, 
2003, for the award of a 10 percent disability evaluation for 
Hepatitis C is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


